Exhibit 99.1 Press Contact: Joanne Kaniewski One University Plaza, Suite 507 Hackensack, New Jersey 07601 jkaniewski@beckermanpr.com tel: 201.465.8019 fax: 201.649.1081 Car Charging Group, Inc. Awarded Electric Vehicle Contract to Install Chargers at OceanSide Pompano Beach Miami Beach, FL – March 1, 2010 – Car Charging Group, Inc. - (OTCBB: CCGI), today announced it has signed an agreement with The Plaza at OceansidePompano Beach to install and maintain electric vehicle chargers for its residents. “We are thrilled to announce this contract with Car Charging Group,” said Ari Pearl, the developer of Oceanside. “Teaming up with this innovative company illustrates how cutting-edge our property is. This is a great addition to the World Class amenities we offer to our residents.” Car Charging Group, Inc. is in the business of owning, providing and servicing electric car charging stations in designated parking areas of public and private property, such as multi-family residential and commercial buildings, parking garages, municipalities, sporting venues and other convenient charging locations. The company plans to complete installation of the charging station for Oceanside upon completion of the permitting process. There will be approximately 300-350 parking spaces for residential use, and approximately 150-180 parking spaces available via valet parking in the future. “The Plaza at Oceanside Pompano Beach is an established condominium community that will benefit greatly from our services. Residents who own electric vehicles will now be able to conveniently charge their vehicles in the comfort of their own homes. As part of our agreement, the condominium association will share in a percentage of the revenue derived from the charging stations, said Andy Kinard, President of Car Charging Group.” Applications are currently being taken for the Nissan Leaf, Chevy Volt, the Fisker Karma, and the Tesla Roadster for delivery in 2010. It is only a matter of time before drivers make the transition from gasoline-powered vehicles to electric vehicles, and we are prepared to help develop an EV charging infrastructure to aid the process. About Car Charging Group, Inc. Car Charging Group, Inc. is an owner and provider of electric car charging stations with the mission to build-out a nationwide infrastructure, enabling vehicle owners to charge their electric cars anytime, anywhere. As part of its strategy, the Company owns, provides, installs and maintains electric vehicle car charging units and works with its landowner partners to identify appropriate locations for its charging stations.The Company seeks to provide convenient, safe and affordable charging stations away from home in customer-friendly public locations, including municipalities, shopping malls and parking garages. With an estimated 40 million plug-in electric vehicles on the road by 2030, the need to establish charging station networks throughout the transportation infrastructure is critical to providing easy access to energy everywhere drivers live and work.
